Citation Nr: 1728039	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  08-20 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability as secondary to service-connected residuals of frostbite, claimed as bilateral Achilles tendonitis.

2.  Entitlement to an increased rating for residuals of frostbite of the right foot, currently rated 30 percent disabling.

3.  Entitlement to an increased rating for residuals of frostbite of the left foot, currently rated 30 percent disabling.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to October 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2006 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In the August 2006 decision, the Agency of Original Jurisdiction (AOJ) denied entitlement to service connection for bilateral Achilles tendonitis as well as an increased rating for residuals of frostbite with neuropathy in each foot.  In the November 2008 decision, the AOJ denied entitlement to service connection for TDIU.

The Veteran also testified at a videoconference hearing before the undersigned in January 2015.

The Board remanded the appeal for further development in March 2015.  The March 2015 remand also addressed a claim for service connection for an acquired psychiatric disorder.  In this regard, the Veteran had previously filed separate claims for depressive disorder and posttraumatic stress disorder (PSTD).   In the March 2015 remand, the Board recharacterized the Veteran's separate claims as one claim of entitlement to service connection for an acquired psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

A May 2015 VA psychiatric examiner explained that the Veteran did not meet the criteria for a diagnosis of PTSD and that all of the Veteran's mental health symptoms were attributable to a depressive disorder.  Thereafter, in a February 2016 statement, the Veteran's agent submitted a statement noting that the Veteran was seeking a grant of service connection for a psychiatric condition, claimed as a depressive disorder, assigned as 70 percent disabling, as well as a grant of individual unemployability from April 12, 2005, and that grants of these benefits would resolve all issues on appeal.

In a May 2016 rating decision, the AOJ granted service connection for depressive disorder and assigned a 70 percent disability rating effective May 20, 2005, the date of the claim for service connection for a depressive disorder which predated the claim for PTSD.  The AOJ noted that the grant of service connection satisfied the appeal in full.  The AOJ did not issue a supplemental statement of the case with respect to the PTSD claim or re-certify the issue to the Board.  Neither the Veteran, nor his agent, objected to the AOJ's determination that the claim for service connection of an acquired psychiatric disorder was satisfied in full.  

The Board finds that because the AOJ granted service connection for all of the Veteran's mental health symptoms, the claim as it concerns PTSD is satisfied in full and there is no issue before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of his appeal regarding the issues of entitlement to service connection for a bilateral foot disability as secondary to service-connected residuals of frostbite, claimed as bilateral Achilles tendonitis; .an  increased rating for residuals of frostbite of the right foot, currently rated 30 percent disabling; and an increased rating for residuals of frostbite of the left foot, currently rated 30 percent disabling was desired..

2.  The Veteran's service-connected disabilities meet the percentage requirements for TDIU and prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for TDIU are met.  38 U.S.C.A. § 1155, (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.1-4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the representative's February 2016 statement is deemed to withdraw all remaining issues on appeal other than TDIU.  See 38 C.F.R. § 20.204 (2016).  Hence, there remain no allegations of errors of fact or law for appellate consideration, except with regard to the TDIU issue.  Accordingly, the Board does not have jurisdiction to review the remaining issues on appeal and they are dismissed.

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529   (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether his or her service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

In this case, the Veteran is service-connected for the following: depressive disorder (70 percent); frostbite residuals of the right foot (30 percent); frostbite residuals of the left foot (30 percent); hypertension (noncompensable).
 
The Veteran has met the percentage requirements for TDIU since May 20, 2005.  The determinative issue is whether the Veteran is shown to be unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran reported that his highest level of education was completion of high school.  See February 2006 claim for TDIU.  In a later claim for TDIU (although the original claim was still on appeal), he reported employment experience as a cannoneer in service, as well as working as a business mail entry clerk with the postal service.  See February 2010 claim for TDIU.

Additionally, in a July 2005 SSA questionnaire, the Veteran indicated that in his role with the postal service, he stood on his feet a lot.  He also reported that due to his frostbitten feet, high blood pressure, depression, substance abuse, and sickle cell trait, he could not stand for any length of time, had constant pain in his ankles and lower part of his feet and legs; and got depressed because he could not stand on his feet.  He also reported that his blood pressure was always high.  See July 2005 SSA questionnaire.  

In a March 2006 SSA questionnaire, the Veteran also reported that he experienced constant pain in both of his feet, could only walk short distances and stand for short periods of time due to damage of both of his feet.  

Also in March 2006, the Veteran's former supervisor from the postal service sent a letter stating that the postal service could not accommodate the Veteran's disabilities.  The supervisor explained the responsibilities of the job included having to stand to pick up mail weighing as much as 70 pounds, and that it was not possible to fulfill the requirements of the clerk position sitting down. 

In July 2007, the Veteran's VA treating physician wrote a letter on the Veteran's behalf, to the U.S. Office of Personnel Management, regarding the Veteran's claim for disability benefits.  The physician opined that continuing to work as a retired postal worker would injure the Veteran's feet and ankles with prolonged walking and standing.  The physician also indicated that the Veteran was being treated for mental health disorders, which also contributed to his need for disability benefits. 

In October 2009 a VA examiner found that the Veteran's severe sensory neuropathy of boot feet due to cold injury should not limit sedentary employment.  

During the January 2015 hearing before the Board, the Veteran reported that he was in receipt of civil service disability retirement based on depression and physical injuries. 

The Board has no reason to doubt the credibility of the Veteran's statements and thus, finds them to be credible. 

In a May 2015 statement, the Veteran reported that he often does not leave his house because of his bilateral foot disability. 

The Board finds that the evidence is at least in equipoise regarding the Veteran's inability to secure and follow a substantially gainful occupation due to his service-connected disabilities. 

Weighing in favor of the claim are the following: (1) the fact that the Veteran has no formal education beyond high school, (2) has work experience limited to work that involves prolonged standing, (3) the July 2007 VA physician's letter indicating that the Veteran should not continue to perform work involving prolonged walking and/or standing; (4) the October 2009 VA examiner's note that any physical employment would be limited by the Veteran's inability to walk more than 50 feet and sensory loss in feet;  (5) the SSA decision finding the Veteran unable to work due to depression and frostbite residuals; and (6) the letter from the Veteran's former employer noting that it cannot accommodate the Veteran's disabilities. 

With respect to the any unemployability due to substance abuse, the medical evidence of record indicates that the Veteran stopped using illegal substances in 2005.  See e.g. June 2009 VA examination report.  Moreover, the May 2015 VA psychiatric examiner noted that the Veteran's opioid use disorder is in sustained full remission and that all of the Veteran's mental health symptoms are attributable to the Veteran's service-connected depressive disorder.  Further, the evidence in favor of the finding of unemployability link the Veteran's inability to work to the combination of his service-connected disabilities.  There is no indication that the Veteran's sickle cell trait has any impact on his employability. 

Moreover, while the Board appreciates that the Veteran may be physically able to accomplish sedentary work, the question is whether he would be able to maintain substantially gainful employment despite his service-connected disabilities.  The Board finds that he would not be able to maintain substantially gainful employment.  In this regard, the Board notes that the Veteran has no experience in a sedentary field.  Further, his depression symptoms including difficulty maintaining concentration and focus on work for a period of time, render sedentary work not feasible.  

The Board acknowledges that there is no medical opinion specifically stating that the Veteran is unable to work due to his combined service-connected disabilities; however, the Board notes that such a determination is a legal determination rather than a clinical one.  Further, after carefully weighing the evidence in favor of, and against, the claim for TDIU, the Board concludes that there is no adequate basis to reject the evidence of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998). 

In light of the Veteran's schedular eligibility for TDIU under 38 C.F.R. § 4.16(a), his competent and credible descriptions of his current symptoms and limitations associated with his service-connected disabilities, the evidence in support of the claim, as well as his limited education and training, the Board finds that the evidence of record for and against the Veteran's TDIU claim is at the very least in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  Accordingly, TDIU is granted.

Although the Veteran appears to have met the criteria for TDIU throughout the appeal period, the Board has not set a specific effective date for the grant.  The AOJ will set that date, and the Veteran will have an opportunity to submit argument and evidence and have a hearing on that question.


ORDER

The issue of entitlement to service connection for a bilateral foot disability as secondary to service-connected residuals of frostbite, claimed as bilateral Achilles tendonitis, is dismissed

The issue of entitlement to an increased rating for residuals of frostbite of the right foot, currently rated 30 percent disabling, is dismissed.

The issue of entitlement to an increased rating for residuals of frostbite of the left foot, currently rated 30 percent disabling, is dismissed.


Entitlement to a TDIU is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


